Hathaway, J.,
announced the opinion of the Court, that there was no error in the ruling and instructions of the Judge at Nisi Prius, and ordered an entry of

Exceptions overruled.

Rice, J.,
remarked, that the instructions, as applicable to the third count, are correct; as applicable to the fourth count, they would be erroneous, it not being alleged in that count, *611that the principal larceny was committed in this State. See Commonwealth v. Andrews, 2 Mass. 14.
As to this doctrine of constructive larceny, I do not feel at all satisfied; and, if it were a new question, I should be opposed to it. On principle, it is, in my judgment, erroneous ; and, being so, should not be extended.